804 F.2d 1250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Strother S. HOLDER, Plaintiff-Appellant,v.NORTH CAROLINA DEPARTMENT OF CORRECTIONS;  George Boone;Frank Evans;  Tom Hoard;  Sgt. Moore;  JohnWilliams, Defendants-Appellees.
No. 86-6658.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 19, 1986.Decided Nov. 10, 1986.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (C/A No. 85-1680-CRT)
Strother S. Holder, appellant pro se.
Sylvia Hargett Thibaut, Office of the Attorney General, for appellees.
E.D.N.C.
AFFIRMED.
Before RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Holder v. North Carolina Department of Correction, C/A No. 85-1680-CRT (E.D.N.C., June 18, 1986).*


2
AFFIRMED.



*
 On appeal, appellant Holder contends that the district court erred in failing to consider whether his allegations stated claims under 42 U.S.C. Secs. 1981, 1982, 1985, and 1986.  His claims under Secs. 1981 and 1982 fail because claims under Sec. 1981 are limited to claims of discrimination based on race and alienage.  See, e.g., Anooya v. Hilton Hotels Corp., 733 F.2d 48, 49-50 (7th Cir.1984).  His claim under Sec. 1985 fails because he offered nothing more than conclusory allegations.  See Robinson v. McCorkle, 462 F.2d 111, 113 (3rd Cir.), cert. denied, 409 U.S. 1042 (1972).  The claim under Sec. 1986 fails because liability under that section is dependent upon a finding of liability under Sec. 1985.  See, e.g., Kaylor v. Fields, 661 F.2d 1177, 1184 (8th Cir.1981)